Title: 21st.
From: Adams, John Quincy
To: 


       In the morning Coll. Humphreys, and Mr. Williamos, called upon me, and I went out with them as far as St. Germain en Laye where James the 2d. held his Court after he was driven away from England; and where Mr. Short, has been these 6 weeks learning the french Language. We went through the Bois de Boulogne, and over the Pont de Neuilli. The distance from Paris to St. Germain is about 12 miles. We go along by the side of the Seine, almost all the way: the Lands are either cultivated in wheat, or in Vines for the most Part. The road is very good. St. Germain, is situated, on the top of a hill, which is not very steep, but which I suppose to be a mile long. I should imagine it contains about 10,000 inhabitants but may be much mistaken, as I guess only from the apparent extent of the town: a great number of them are the descendents from those british families that follow’d the fortunes of James the 2d. The Castle which he inhabited belongs as I was told, to the King, and has a charming terrass before it. We descended at the Prince de Galles tavern, and went immediately to Mr. Shorts lodgings but found he was out: we then walk’d about the place, which is very agreeably situated. From the terrass you may see Mont Calvaire, Montmartre, and the Church of the Invalids. In a clear day I suppose part of Paris may be also seen from thence. Mr. Short came to us, and dined with us. Mr. Williams, is gone to Paris, to set off for England. His Lady and the Alexander family live in the Castle, but were not to be seen this day: on account of the Death of a friend. After dinner we walk’d again, in the Gardens of the Maréchal de Noailles, grandfather of the Marquise de la Fayette, who owns here a fine house and a good Estate. Mr. Short is vastly pleased with St. Germain, and thinks it a very excellent place for learning the Language. If we may judge from him it is certainly so: for he has made a wonderful proficiency in the short space of time he has been there. We left him about five, and as we return’d we look’d at the Machine de Marli, which is very famous, but which appears to me very clumsy; and it is very complicated so that I could not understand any thing in it. The principle is very simple. The current of the river sets a number of mills going; they put in motion a quantity of pumps which transport water from that place to Versailles about 2 leagues distant from it. But this machine was built more than a century ago, and has been very much celebrated; if it were to be built at present, it would be considered in a ridiculous light. When we return’d we found Mr. and Mm. d’Ouradou getting into their Carriage, to return: they had been some time here. Mrs. and Miss A. were gone to Paris. Mr. Jefferson was with my father. Young Mr. Franklin is very ill of a fever. It seems to be a sickly Time.
      